Citation Nr: 1749802	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-19 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for right shoulder strain.

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity meralgia paresthetica.

3.  Entitlement to an initial rating in excess of 20 percent for lumbar disc disease.

4.  Entitlement to an initial rating in excess of 20 percent for left hand carpal tunnel syndrome (CTS).

5.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to September 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Paperless Delivery of Veterans Benefits/Benefits Delivery at Discharge Unit in Salt Lake City, Utah.  Jurisdiction of the claims currently resides with the RO in Oakland, California.

In June 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is associated with the electronic claims file.

In October 2016, the Board remanded the claims for further development.  Notably, claims for service connection for arthritis of the bilateral feet and osteoarthritis of the bilateral hands were also remanded.  In a May 2017 rating decision, service connection for bilateral foot strains and bilateral hand strains was granted.  In addition, the initial rating for the right shoulder was increased from 10 percent to 20 percent.  As that is not the highest possible rating for the right shoulder disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).



FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right shoulder disability has been primarily productive of pain and limitation of motion with arm motion to shoulder level or better; ankylosis and impairment of the humerus, clavicle and scapula are not shown.

2.  Throughout the appeal period, the Veteran's left lower extremity meralgia paresthetica most nearly approximates severe paralysis of the external cutaneous nerve of the thigh; moderate incomplete paralysis of the sciatic nerve or severe incomplete paralysis of the musculocutaneous nerve have not been shown.

3.  Throughout the appeal period, the Veteran's lumbar disc disease has been manifested by forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees, without ankylosis, and without incapacitating episodes of intervertebral disc syndrome (IVDS).

4.  Throughout the appeal period, the evidence supports a finding that the Veteran's left CTS was moderate with minimal functional impairment.

5.  Throughout the appeal period, the evidence demonstrates GERD manifested by subjective complaints of pyrosis (heartburn), indigestion, burping, and reflux that burns the throat; objective findings include pyrosis controlled with medication without dysphagia, regurgitation or substernal, arm or shoulder pain shown to be related to GERD.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for right shoulder strain are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).

2.  The criteria for an initial rating in excess of 10 percent for left lower extremity meralgia paresthetica are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8522, 8629, 8720 (2016).

3.  The criteria for an initial rating in excess of 20 percent for lumbar disc disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242-5243 (2016).

4.  The criteria for an initial rating in excess of 20 percent for left CTS are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2016).

5.  The criteria for entitlement to an initial compensable rating for GERD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7399-7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two ratings apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

      Right Shoulder Strain

The Veteran's right shoulder strain is rated under Diagnostic Code (DC) 5201.  

Under DC 5201, limited motion to shoulder level is rated 20 percent disabling for both the major and minor extremities; midway between side and shoulder level is rated at 30 percent for the major extremity and at 20 percent for the minor extremity; and, to 25 degrees from the side is a 40 percent rating for the major extremity and a 30 percent rating for the minor extremity.  38 C.F.R. § 4.71a, DC 5201.

Normal flexion of the shoulder is from 0 to 180 degrees and normal abduction is 0 to 180 degrees.  38 C.F.R. § 4.71a, Plate I.  Normal external rotation of the shoulder is from 0 to 90 degrees and normal internal rotation is 0 to 90 degrees.

The record reflects that the Veteran is right hand dominant.

In October 2011, the Veteran underwent a VA examination and was assessed with right shoulder strain.  Flare-ups of pain were noted to occur with pushups and overhead activities as well as reaching behind the back.  Flexion and abduction were to 170 degrees with pain beginning at 170 degrees.  The Veteran was able to perform repetitive motion testing without further range of motion loss.  Functional limitation was noted to be cause by pain on movement.  Localized tenderness or pain on palpation was noted.  No guarding, loss of muscle strength or ankylosis were noted.  There was no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  The Veteran was not noted to have an AC joint condition or any impairment of the clavicle or scapula.

In a January 2012 private treatment record, it was noted the Veteran was experiencing pain in his shoulder without weakness or numbness.  The pain was noted to be worse with raising his arm over his head.  Range of motion was noted to be "fairly good" without swelling or deformity.

In a May 2013 VA treatment record, the Veteran indicated his right shoulder was getting worse and he requested a stronger pain killer.

In June 2013, the Veteran underwent another VA examination.  Shoulder strain with rotator cuff tear was noted.  Flare-ups of pain were stated to occur with sleeping on the right side, lifting objects over 20 pounds in weight and lifting overhead.  Flexion was limited to 125 degrees with pain beginning at 125 degrees.  Abduction was limited to 135 degrees with pain.  Following repetitive use testing with 3 repetitions, no additional loss of range of motion was noted.  Functional loss after repetitive use was noted to include less movement than normal and pain on movement.  Localized tenderness or pain on palpation was noted.  Ankylosis was not present.  A history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint was not noted.  The Veteran did not have an AC joint condition or any other impairment of the clavicle or scapula.  The examiner noted that pain could limit the Veteran's range of motion at the extreme ends of range of motion, but he could not speculate precisely how much limitation of range of motion would be experienced during a flare-up.

At his hearing before the Board in June 2016, the Veteran indicated he was taking medication for his shoulder pain.  He was able to move his arm to the shoulder at the hearing.

In October 2016, the Board remanded the claim for a new VA examination.

At a VA examination in February 2017, the Veteran related experiencing intermittent pain with motion.  He stated he was limited in reaching overhead or backwards or below and that his shoulder felt weaker.  Flares of pain occurred with overhead lifting, overhead work, reaching, repetitive grabbing or grasping.  During flares, the Veteran reported using a pain patch and medication.  Range of motion testing revealed flexion to 170 and normal abduction, external and internal rotation.  It was noted that pain at terminal abduction affected reaching and overhead activities.  Pain was noted on examination on abduction and internal rotation.   Left shoulder range of motion was normal.  There was no evidence of pain with weight bearing or localized tenderness or pain on palpation.  The Veteran was able to perform repetitive use testing with at least three repetitions without additional functional loss or range of motion.  It was noted pain and lack of endurance limited functional ability with repeated use over a period of time and with flare-ups, although the examiner indicated he could not describe this in terms of range of motion because the answer would be based on mere speculation.  No ankylosis was present.  Shoulder instability, dislocation or labral pathology was not suspected.  The examiner noted that active and passive range of motion for both shoulders was normal and without pain except for right shoulder abduction limited to 170 degrees in both passive and active motion with terminal pain.  It was noted terminal pain was present in internal rotation even though both active and passive range of motion was normal for the right shoulder.  Negative sings for impingement and no rotator weakness or pain was noted.  It was noted the Veteran would have difficulty in occupations requiring repetitive overhead work or heavy lifting.

Based on review of the evidence of record, a rating in excess of 20 percent is not warranted for right shoulder strain.  Ankylosis is not present and shoulder motion is not limited to the degree required for a higher rating, even when considering pain, flare-ups and any functional loss after repetitive use.  The Veteran has not demonstrated limitation of the right arm to midway between the side and shoulder level to warrant a higher evaluation.  Examination results show a much greater range of motion.  

The Board recognizes that in his July 2017 VA Form 9 the Veteran reported 3-day flare ups once or twice a month where he could not even lift his right hand above his waist.  To the extent the Veteran contends he has episodes where he has limitation of arm motion to midway between the side and shoulder level or less due to his service-connected right shoulder disability, the Board finds the statements to be lacking credibility.  The Veteran was asked about flare ups during three separate examinations and reported pain but not additional limitation of motion each time.  His treatment records are also absent reports of episodes of an inability to reach his hand past his waist.  Given the Veteran's reports of other symptoms during treatment and when asked during examination, the Board would expect a reasonable person to also report an inability to raise the hand above the waist.  

The evidence does not otherwise support a higher rating under any other diagnostic code.  There is no evidence of malunion of the humerus, nonunion or dislocation of the clavicle or scapula, ankylosis, or severe muscle damage during the period on appeal.  38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5200, 5202-03, 5301-04.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Based on the foregoing, the Board finds that the preponderance of the evidence is against assignment of an initial rating in excess of 20 percent for right shoulder strain.  The benefit of the doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. 49.

      Left Lower Extremity Meralgia Paresthetica

As of the May 2017 supplemental statement of the case, the Veteran's left lower extremity meralgia paresthetica is currently rated under 38 C.F.R. § 4.124a, DC 8629.  This code rates neuritis based on impairment of the external cutaneous nerve of the thigh.  A rating of 10 percent, the highest rating available, is warranted when there is severe to complete paralysis of the nerve.

Prior to the May 2017 supplemental statement of the case, the RO rated the Veteran's meralgia paresthetica under DC 8720.  This code rates neuralgia based on impairment of the sciatic nerve.  Under that code, a rating of 10 percent is warranted for mild incomplete paralysis.  A rating of 20 percent is warranted for moderate incomplete paralysis.   A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating, the highest available, is warranted for complete paralysis of the sciatic nerve.

Also notable is a finding of moderate incomplete paralysis of the musculocutaneous (superficial peroneal) nerve at the July 2015 VA examination.  Pursuant to DC 8522, a 10 percent rating is warranted for moderate incomplete paralysis and 20 percent is warranted for severe incomplete paralysis of that nerve.  A 30 percent rating, the highest rating available, is warranted for complete paralysis of the nerve with eversion of foot weakened.

The Board has considered the applicability of all relevant codes to determine which rating would be most favorable to the Veteran.

In October 2011, the Veteran underwent a VA examination.  Mild intermittent pain, mild parethesias and/or dysesthesias and mild numbness were noted in the left lower extremity.  Muscle strength was normal and there was no atrophy.  A deep reflex testing was normal.  Sensation was decreased on the left thigh.  No trophic changes were identified.  Mild incomplete paralysis of the sciatic nerve was identified.

In June 2013, the Veteran underwent another VA examination.  The Veteran described his symptoms as including numbness, tingling and burning pain on the left lateral quadriceps muscle.  The area could be sensitive to the touch.  Prolonged sitting and lying could cause flares of pain.  Moderate constant pain was noted in the left lower extremity.  Mild intermittent pain was also noted.  Moderate paresthesia and/or dysesthesias was noted, along with mild numbness.  Muscle strength was normal and there was no atrophy.  Deep tendon reflexes were normal.  Sensory examination revealed decreased sensation in the upper anterior thigh.  Tropic changes were not noted.  Mild incomplete paralysis of the sciatic nerve was identified.  The examiner indicated the Veteran had mild paralysis of the lateral femoral cutaneous nerve associated with the diagnosis of meralgia paresthetica estimated length 15 cm by 10 cm width.

In July 2015, the Veteran underwent another VA examination.  Mild intermittent pain and moderate numbness were noted in the left lower extremity.  Muscle atrophy was not noted and deep tendon reflexes were normal.  Decreased sensation was noted in the upper anterior thighs and hair loss was present.  Moderate incomplete paralysis of the musculocutaneous (superficial peroneal) nerve was noted.

At his June 2016 hearing before the Board, the Veteran stated the numbness in his thigh was severe and he had hair loss on the side of his thigh.  He indicated the severity had stayed the same.

Upon review of the record, the Board finds that the evidence is construed in the light most favorable to the Veteran and any doubt was resolved appropriately.  The record shows the Veteran experiences decreased sensation, numbness, tingling and burning in his left thigh with recent hair loss.  Muscle strength has been normal at every examination without atrophy.  Neither treatment records nor examination reports indicate damage to any nerves in the lower extremity that would allow for a rating in excess of 10 percent in this case.  Specifically, moderate incomplete paralysis of the sciatic nerve or severe incomplete paralysis of the musculocutaneous nerve are not shown by the evidence.  The Veteran is already in receipt of the highest possible rating for impairment of the cutaneous nerve of the thigh; although the evidence does not contain a finding of severe paralysis of that nerve.  Simply put, the Veteran's meralgia paresthetica has never affected a lower extremity nerve to the extent required for a rating higher than 10 percent.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-370.

Based on the foregoing, the Board finds that the preponderance of the evidence is against assignment of an initial rating in excess of 10 percent for left lower extremity meralgia parasthetica.  The benefit of the doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. 49.
      Lumbar Disc Disease
      
The Veteran's service-connected lumbar disc disease is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are  zero to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM is 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are    the maximum that can be used for calculation of the combined ROM.  Id. 

Alternatively, intervertebral disc syndrome (IVDS) can be rated under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under this Formula, a 10 disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Turning to the evidence, at an October 2011 VA examination, the Veteran was diagnosed with lumbar strain.  Range of motion showed forward flexion to 90 degrees without pain.  Extension ended at 25 degrees without pain.  Right and left lateral rotation ended at 25 degrees and right and left lateral flexion at 25 degrees without pain.  No further functional loss was noted following repetitive motion.  Guarding or muscle spasm were not noted.  Reflexes and strength testing was normal.  Radiculopathy or other neurologic abnormalities were not noted and IVDS was not shown to be present.

In a January 2013 Physical Therapy Consult, the Veteran complained of increased low back pain and that sitting or standing erect was uncomfortable.  It was noted he was on nonsteroidals and starting a muscle relaxant.  The treatment provider noted flexion was 10 inches in from the floor with no significant change in pain.  Extension was approximately 60 percent of normal with increased left posterior leg pain. 

At the June 2016 hearing before the Board, the Veteran indicated he was taking medication and stretching to deal with pain in his back.  He stated it constantly hurt and he once almost lost a bowel movement getting out of bed.  He indicated problems moving and bending.

In October 2016, the Board remanded the claim for a new VA examination.

At a VA examination in February 2017, the Veteran noted constant pain in the paraspinal area.  He related experiencing flares of pain associated with prolonged sitting, prolonged standing, bending, stooping and lifting 3 to 4 times per month.  Severe pain during flares resulted in impaired bending and required rest for an interval.  Forward flexion was to 80 degrees.  Extension, right and left lateral flexion and right and left lateral rotation were normal to 30 degrees.  The examiner noted that mild loss of flexion might limit certain activities and routine daily functions.  Pain was noted during forward flexion.  There was no evidence of pain with weight bearing and no objective evidence of localized tenderness or pain on palpation.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional loss of function or range of motion after three repetitions.  Pain was noted to significantly limit functional ability with flare-ups, although the examiner was unable to describe such in terms of range of motion without speculation.  Guarding and muscle spasm were not seen.  Ankylosis and intervertebral disc syndrome were not present.  Neurologic abnormalities were not identified.  The examiner noted the Veteran's gait was normal and he had good mobility throughout the examination.  Both active and passive range of motion were normal in all planes except for flexion which was limited by pain.  The examiner noted the Veteran was not having any current radicular pain and pain radiating to his thighs did not extend past the knee and was not associated with any objective signs of radiculopathy.

Upon review of the evidence, the Board finds that the evidence does not reflect entitlement to a rating in excess of 20 percent for lumbar disc disease.  In order to receive a 40 percent rating based upon limitation of motion of the spine, it would have to be shown that the Veteran has forward flexion of the thoracolumbar spine to less than 30 degrees or favorable ankylosis of the entire thoracolumbar spine.  The medical evidence of record does not demonstrate such limitation and instead shows a much greater range of motion of the spine.  While the Veteran reports flare ups of pain, his lay statements do not describe a situation where the disability more nearly approximates forward flexion to less than 30 degrees.  In addition, there is no evidence of record of unfavorable ankylosis which also might justify a higher rating.  When considering the IVDS Formula, under Diagnostic Code 5243, the evidence does not support a more favorable rating as there is no evidence of incapacitating episodes with physician-prescribed bedrest lasting at least 4 weeks.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-370.

Based on the foregoing, the Board finds that the preponderance of the evidence is against assignment of an initial rating in excess of 20 percent for lumbar disc disease.  The benefit of the doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. 49.

      Left Carpal Tunnel Syndrome

Throughout the appeal period, the Veteran's left CTS has been evaluated under 38 C.F.R. § 4.125a, DC 8515 which addresses paralysis of the median nerve.

Pursuant to DC 8515, incomplete paralysis of the median nerve affecting the major extremity that is mild, moderate, and severe warrants ratings of 10, 30, and 50 percent, respectively.  Incomplete paralysis of the median nerve affecting the minor extremity that is mild, moderate, and severe warrants ratings of 10, 20, and 40 percent, respectively.  A 70 percent rating is warranted for complete paralysis of the median nerve of the major extremity, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

The record reflects that the Veteran is right-handed.  As such, left CTS affects his minor extremity.

In October 2011, the Veteran underwent a VA examination where left carpel tunnel syndrome was diagnosed.  He complained of tingling in 2-3 digits of the left hand.  The Veteran reported pain after one hour of typing at the computer.  He could rest his hand for 5 to 10 minutes and then resume the activity.  It was noted the Veteran had not used any splints on the left wrist and that his wrist condition did not impact his ability to work.

In December 2011, the Veteran sought private treatment for pain and numbness in the arms.  The Veteran described fingertip numbness left, greater than right.  The Veteran did not describe functional limitations cause by the numbness or pain.  A summary of findings included that the "left median motor" showed increased latency.  Following EMG, the treatment provider assessed severe bilateral carpel tunnel syndrome effecting sensory and motor components.

In March 2013, the Veteran underwent another VA examination.  The Veteran reported persistent tingling & numbness in the bilateral fingertips and reduced fine motor skill/manipulations along with weakness.  It was noted the Veteran had been using bilateral wrist braces at night with some relief.  Upon examination, mild intermittent pain, mild parasthesias and/or dysesthesias and mild numbness were noted in the left upper extremity.  Strength and reflex testing was normal.  Muscle atrophy was absent.  Sensation was normal.  Moderate incomplete paralysis of the median nerve was noted bilaterally.  It was noted the Veteran was a candidate for surgery.

An April 2013 EMG showed electroneurographic evidence of moderate bilateral median mononeuropathy at or around the wrist characterized by demyelination.

In September 2013, the Veteran had left carpel tunnel release surgery.

In July 2015, he underwent another VA examination.  Mild intermittent pain, mild parestesias and/or dysesthesias, and moderate numbness were noted in the left upper extremity.  Grip and pinch strength were limited to 4/5.  Muscle atrophy was not noted and deep tendon reflexes were normal.  Decreased sensation was noted in the left hand/fingers.  Mild incomplete paralysis was noted in the left median nerve.  It was specifically noted the Veteran had less numbness in the left hand as it had been surgically repaired; however, the hand was still numb on the thumb.

In a July 2015 VA treatment record, a history of CTS was noted in both hands.  Strength was noted to be decreased by 25 percent.

At his hearing before the Board in June 2016, the Veteran indicated numbness and tingling caused by his CTS were constant and he believed his condition was severe.

Upon review of the record, the Board finds that the preponderance of the evidence does not support a finding that the Veteran has or had severe incomplete paralysis, much less complete, paralysis, caused by his left CTS at any time during the appeal period to warrant a rating in excess of 20 percent.  In this regard, at the initial VA examination, the Veteran indicated he was generally experiencing numbness in his fingers and experienced pain following prolonged typing which would resolve with rest.  The Board recognizes the notation of severe bilateral CTS in the private treatment records a few months following that examination.  However, the preponderance of the evidence, to include in March 2013, prior to surgery on the left wrist, the Veteran indicated only mild sensory symptoms and the VA examination findings were consistent in showing only a "moderate" level of nerve impairment, but no worse.  Deep reflex testing was consistently normal.  Although grip and pinch strength were noted to be slightly limited at the July 2015 VA examination and in a July 2015 VA treatment record, even prior to surgery on the left wrist, it was noted on EMG that median mononeuropathy that was moderate was present.  The examination findings took into account the Veteran's complaints when determining the level of severity.  Overall, the evidence does not support a finding of incomplete paralysis of hand movements which is severe at any time during the appeal period.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Based on the foregoing, the Board finds that the preponderance of the evidence is against assignment of an initial rating in excess of 20 percent for left CTS.  The benefit of the doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. 49.

      GERD

A non-compensable rating is currently assigned for the Veteran's GERD under DC 7399-7346, pertaining to hernia hiatal.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2016).

Under DC 7346, a 10 percent rating is warranted where the evidence shows two or more of the symptoms for the 30 percent rating of less severity.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating contemplates a level of impairment which includes symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

In an October 2011 statement in support of claim, the Veteran indicated he had experienced chronic heartburn since 1996 and was prescribed Zantac.  He stated he continued to have heartburn and self-medicated with Pepcid AC and Alka-Seltzer until he was put back on Zantac.  In a January 2012 statement, he indicated his GERD was getting worse and he had been switched to Omeprazole to curb his symptoms.

A VA treatment record dated in August 2012 indicated the Veteran had GERD and heartburn associated with positive Helicobacter Pylori and had been treated with various medications with excellent results.  He was taking Omeprazole once daily.

In March 2013, he underwent a VA examination.  GERD and positive H. Pylori were assessed.  The Veteran reported occasional heartburn (once a week) only if he ate spicy food.  Overall, he reported marked improvement of gastrointestinal symptoms while taking medication.  It was noted the Veteran had 4 or more recurring episodes of symptoms per year that were not severe and lasted less than 1 day.  Abdominal pain, anemia, weight loss, nausea, vomiting, hematemesis and melena were not indicated.  It was noted the Veteran had not had any incapacitating episodes due to signs or symptoms of any stomach or duodenum condition.  

In his June 2013 Form 9, the Veteran reported heartburn at least once a week and that his symptoms included nausea after most meals, heartburn, substernal pain and wet burps with burning sensations in the throat.  He noted that he was not directly asked about those symptoms at the March 2013 VA examination.

At his hearing before the Board in June 2016, the Veteran testified to experiencing burning in his throat with a burning in the chest that felt like a heart attack.  He stated he took medication twice a day, but would have Alka-Seltzer with him in case he forgot.  He stated that the condition had not gotten better or worse since onset in 1996.

In a July 2016 VA treatment record, it was noted the Veteran had been experiencing dyspepsia (indigestion) and still had reflux with spicy foods.  He also reported bloating and burning in the epigastric area with some burping and occasional burning into the throat.

Upon review of the record, the Board does not find entitlement to an initial compensable rating for GERD is warranted.  The records contain evidence of indigestion, heartburn and reflux.  They do not contain complaints of dysphagia (difficulty swallowing) or regurgitation and do not demonstrate substernal, arm, or shoulder pain that is due to GERD.  Without evidence of two or more of the symptoms for the 30 percent rating of less severity, entitlement to a compensable rating is not established.

The Board acknowledges that the Veteran takes prescription medication to control his symptoms and that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria. See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Here, medication is shown to relieve pyrosis.  The evidence does not demonstrate additional symptomatology that would substantiate a compensable rating without medication.  As such, even considering that the Veteran must take medication, a compensable rating is not warranted in this case.  

The Board has also considered rating of the Veteran's GERD under other diagnostic criteria for gastrointestinal disabilities.  See 38 C.F.R. § 4.114, DC 7301-54. The Veteran's GERD, however, has not been shown to have resulted in any symptomatology which would, in the context of different diagnostic criteria, result in a higher rating.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-370.

Based on the foregoing, the Board finds that the preponderance of the evidence is against assignment of an initial compensable rating for GERD.  The benefit of the doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. 49.



ORDER

An initial rating in excess of 20 percent for right shoulder strain is denied.

An initial rating in excess of 10 percent for left lower extremity meralgia paresthetica is denied.

An initial rating in excess of 20 percent for lumbar disc disease is denied.

An initial rating in excess of 20 percent for left hand carpal tunnel syndrome is denied.

An initial compensable rating for GERD is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


